Citation Nr: 0100793	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  97-13 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for 
status post lumbosacral strain with spondylolisthesis at 
L5-S1 and arachnoiditis, prior to November 27, 1998.

2. Entitlement to an evaluation in excess of 60 percent for 
status post lumbosacral strain with spondylolisthesis at 
L5-S1 and arachnoiditis from November 27, 1998 through May 
31, 2000.

3. Entitlement to an evaluation in excess of 40 percent for 
status post lumbosacral strain with spondylolisthesis at 
L5-S1 and arachnoiditis, effective June 1, 2000.

4. Entitlement to a separate rating for arachnoiditis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.E.K., M.D.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from June 1978 to March 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming. 

The Board observes that in January 1996, the veteran raised 
the issue of clear and unmistakable error (CUE) in the June 
1986 rating decision which characterized the back disability 
as follows: residuals of lumbosacral strain with 
spondylolisthesis at L5-S1.  See 38 C.F.R. § 3.105(a) (2000).  
In June 1996, the RO found no CUE to exist in the October 
1986 rating decision, which subsumed the June 1986 rating 
decision, because the manifestations of the arachnoiditis 
were accounted for in that rating decision.  The RO noted 
that the arachnoiditis was also considered in the August 1987 
Board decision that denied an increased rating for the 
veteran's service-connected back disability.  The veteran 
perfected a timely appeal to the CUE rating decision.  
However, contemporaneous to the CUE claim, in May 1996, the 
veteran reported that the symptoms associated with his back 
disability had increased in severity.  

On February 4, 1997, the RO denied a disability rating in 
excess of 40 percent for lumbosacral strain with 
arachnoiditis.  The VA Form 646 from the veteran's then 
representative, Paralyzed Veterans of America, Inc. (PVA) 
dated in February 1997 reflects that "if the narrative to 
the rating had added 'with arachnoiditis,' then there would 
be an ability for further claims as arachnoiditis is more 
often progressive over time."  In May 1997, the PVA filed an 
informal claim for an increased disability rating for 
arachnoiditis.  By VA Memorandum, the RO communicated the 
following to the PVA: "[w]e have received a memo through 
your organization dated May 6, 1997.  The original appeal is 
to whether CUE was made in not including the term 
arachnoiditis in the description of the back disability.  As 
of the February 4, 1997 rating decision, arachnoiditis is 
conceded and included in the description of the back 
disability.  This may affect prospective ratings.  Therefore, 
before further development is taken, please clarify whether 
you and the veteran are now satisfied with the February 24, 
1997 rating decision and if the appeal for CUE is no longer 
warranted."  The RO requested a response within 30 days.  In 
June 1997, the veteran, through his representative, filed a 
claim for a separate rating for the arachnoiditis.  Based on 
the foregoing, the Board construes the June 1997 statement 
from the representative as advancing the claim for an 
increased rating of the back disorder to include a separate 
rating for the arachnoiditis, as well as acknowledging the 
resolution of the CUE claim.  

In May 1996, the veteran, through his representative, raised 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for arachnoiditis as secondary to 
pantopaque myelogram at a VA Medical Center in 1984.  As the 
veteran is presently in receipt of benefits for 
arachnoiditis, the claim for this benefit is moot, unless the 
veteran can demonstrate that additional disability can be 
attributed thereto.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C.A. §§ 5102, 5103).  In addition, 
VA examinations dated in October 1996 and December 1998 
reasonably raise the claim of entitlement to a psychiatric 
disorder diagnosed as a somatoform pain disorder.  The 
November 1998 neurology examination  also reasonably raises 
entitlement to service connection for arachnoiditis of the 
cervical spine.  These claims have not been developed for 
appellate review and must be referred to the RO for 
appropriate action.  See Brannon v. West, 12 Vet. App. 32, 34 
(1998); Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  

During the pendency of this appeal, in May 1998, the veteran 
revoked the power of attorney given to the PVA by executing a 
VA Form 21-22, Appointment of Veterans Service Organization 
as Claimant's Representative, in favor of The American 
Legion.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to 
the extent possible.  

2. During this appeal period, the veteran's low back 
disability has been manifest by progressive clinical 
paraplegia of the lower extremities; a limited ability to 
stand; a mild bulge at L5-S1 disc space; arachnoiditis; 
constant pain that was aggravated on increased activity 
and use; positive straight leg raises bilaterally; 
increased pain in the back, buttocks, and legs; limited 
movement of the lumbar spine; absent knee and ankle jerks; 
progressive loss of sensation to pinprick, vibration, and 
light touch; diffuse numbness in the left leg more than 
the right; significant atrophy of the calves; and mottling 
of the skin.  

3. The veteran's service-connected back disability has been 
productive of pronounced impairment at all times 
throughout the appeal.

4. The veteran is wheelchair bound and is in receipt of a 100 
percent evaluation for loss of use of both feet.  

5. The manifestations of the service-connected back 
disability are not so separate and distinct to warrant a 
separate rating for the arachnoiditis under a different 
diagnostic code.  


CONCLUSIONS OF LAW

1. The criteria for a 60 percent rating for status post 
lumbosacral strain with spondylolisthesis at L5-S1 and 
arachnoiditis for the period prior to November 27, 1998 
have been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5293 (2000).  

2. The criteria for a rating in excess of 60 percent for 
status post lumbosacral strain with spondylolisthesis at 
L5-S1 and arachnoiditis for the period from November 27, 
1998 through May 31, 2000 have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5293 (2000).  

3. The criteria for a 60 percent rating for status post 
lumbosacral strain with spondylolisthesis at L5-S1 and 
arachnoiditis effective June 1, 2000 have been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5293 (2000).  

4. The criteria for a separate rating for arachnoiditis have 
not been met.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.10, 4.14, VAOPGCPREC 36-
97 (December 12, 1997).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

In essence, the veteran asserts that the back disability has 
increased in severity as demonstrated by headaches, bowel 
dysfunction, and problems with the nerves of his legs and 
arms.  He also believes that a separate rating is warranted 
for arachnoiditis.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the evidence of record pertaining to 
the history of the veteran's service-connected lumbosacral 
strain with spondylolisthesis at L5-S1 and arachnoiditis and 
is satisfied that all relevant facts have been properly 
developed.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  All relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim will be addressed.  See Powell 
v. West, 13 Vet. App. 31, 35 (1999).  


Law and Regulations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, codified in 38 C.F.R. 
Part 4, which is based on the average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 38 
C.F.R. §§ 4.1, 4.10 (2000).  Separate diagnostic codes (DCs) 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  It is the intent of the Schedule for Rating 
Disabilities to recognize disabilities of the musculoskeletal 
system that result in anatomical damage, functional loss and 
evidence of disuse, and/or abnormal excursion of movement, 
for example, less movement than normal, more movement than 
normal, weakened movement or pain on movement.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71 (2000); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Limitation of motion is to be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See also 
VAOPGCPREC 36-97 (December 12, 1997).  

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability therefrom, and above 
all, coordination of the rating with the impairment of 
function will be expected in all cases.  See 38 C.F.R. § 4.21 
(2000).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  When 
after careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  See 
38 C.F.R. § 4.3 (2000).  

Disabilities of the spine are rated in accordance with 38 
C.F.R. § 4.71a (2000), Diagnostic Codes (DCs) 5285 through 
5295.  In February 1997, the RO denied a disability 
evaluation in excess of 40 percent for lumbosacral strain 
with arachnoiditis under DC 5293.  In June 1999, the Hearing 
Officer assigned a 60 percent rating for lumbosacral strain 
with spondylolisthesis at L5-S1 and arachnoiditis under DC 
5293.  This was effective November 27, 1998.  See 38 C.F.R. § 
3.400(o)(1) (2000).  In July 1999, the veteran sought a 
separate rating for arachnoiditis.  The RO denied a separate 
rating for arachnoiditis in August 2000.  See 38 C.F.R. § 
4.14 (2000).  By rating decision dated in August 2000, the RO 
reduced the rating for status post lumbosacral strain with 
spondylolisthesis and arachnoiditis to 40 percent under DCs 
5293-5292 effective June 1, 2000.  At that time, the RO also 
service-connected the loss of use of both feet as related to 
the service-connected status post lumbosacral strain with 
spondylolisthesis at L5-S1 and arachnoiditis and assigned a 
100 percent rating under DCs 5293-5110 effective June 1, 
2000.  That rating decision also granted special monthly 
compensation effective June 1, 2000.  

Under DC 5293, the current 40 percent rating is warranted for 
severe recurring attacks of intervertebral disc syndrome with 
intermittent relief.  To warrant a 60 percent rate, the 
veteran must demonstrate pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  This is the maximum allowable benefit 
under this diagnostic code.  


Factual Background

Multiple VA and private evaluations since 1988 demonstrate 
chronic low back pain and decreased strength in the trunk, 
back, and lumbar spine.  Records from a private facility 
dated in 1990 and 1991 reflect treatment primarily for the 
left hip.  There was marked decrease in muscle mass, a marked 
decrease in motion, and a significant back disability with 
neurologic deficit related to multiple spinal surgeries.  VA 
records indicate that the EMG performed in January 1996 was  
normal, without evidence of lumbosacral radiculopathy, 
myelopathy, plexopathy, myopathy, or peripheral neuropathy.  
The report reflects that there was a decreased interference 
pattern and reduced recruitment of the left medial 
gastrocnemius.  The examiner was unable to determine if the 
decreased interference pattern was secondary to weakness or 
decreased effort.  

A February 1996 VA outpatient entry reflects that the veteran 
had a history of lower extremity weakness of 11 years 
duration with a gradual decline in function and no clear 
etiology of the weakness.  He had been wheelchair dependent 
for approximately 11 years and he used a wheelchair as the 
primary mode of mobility and Lofstrand crutches for short 
distances.  He was continent of bowel and bladder.  He had no 
difficulty with erections.  Objective findings on examination 
reflect left lower extremity hypersensitivity of the sole of 
the left foot.  Deep tendon reflexes of the patella and 
Achilles bilaterally were 1/4.  The plantar reflexes were 
decreased bilaterally.  The reflexes in the upper extremities 
were intact.  The impression and plan reflects bilateral 
lower extremity weakness of uncertain etiology.  There were 
no indications for KAFO's (knee-ankle-foot orthoses) at 
present.  

The report of VA examinations (i.e., orthopedic, neurologic, 
and psychiatric) accorded the veteran in October 1996 reflect 
a review of the medical records.  In relevant part, the 
veteran has continued to have back pain that radiated into 
both legs since the March 1984 decompression and Gill 
procedure for bilateral pars articularis defects at L5 and 
some encroachment of L5 nerve roots bilaterally.  The veteran 
reported being essentially wheelchair bound since the surgery 
as a result of weakness in his left leg.  The etiology of the 
weakness was unclear.  The November 1995 EMG and nerve 
conduction studies were normal.  The veteran could ambulate 
about 20 yards using Lofstrand crutches and stand for limited 
periods of time.  When he tried to walk with Lofstrand 
crutches, his back hurt, and the pain radiated into the right 
and left leg.  

In pertinent part, the orthopedic examination of the 
lumbosacral spine revealed a well-healed midline scar.  There 
was no spasm or tenderness in the paralumbar musculature.  
Range of motion testing was done in the seated position as 
the veteran reported that he could not stand to do the 
lumbosacral testing in the usual standing position.  In the 
seated position, he had forward flexion to 60 degrees, 
backward extension to 20 degrees, 20 degrees of rotation 
bilaterally, and lateral bending of 20 degrees bilaterally.  
He had positive straight leg signs on both sides while seated 
at 30 degrees with increasing pain in the back and into the 
buttocks bilaterally.  There was no evidence of change in his 
range of motion or increased range of motion during the 
distraction examination.  The diagnosis was degenerative 
arthritis of the lumbosacral spine, status post lumbar spine 
decompression for spondylolisthesis, and spondylolysis.  
There was loss of range of motion of the lumbar spine, as 
described.  The lumbar spine x-ray reflects that the evidence 
was consistent with prior surgery at the L5 level, as the 
lamina and spinous processes at that level were not 
visualized.  There was minimal anterior listhesis of L5 on 
S1.  There was minimal levoscoliosis of the lumbar spine.  
There was mild diffuse osteopenia of the bones.  Residual 
pantopaque material was identified.  

The report of the October 1996 VA neurology examination 
reflects that the veteran was not taking any medications 
other than an occasional Tylenol.  The veteran had not worked 
since a part-time job doing architectural drafting with a 
computer aided system in 1992.  The veteran reported that he 
could not sit for the hours required and that back pain 
increased during the activity.  Driving to and from the work 
site was also difficult for his back.  The examiner noted 
that the 1986 EMG nerve conductions were normal bilaterally 
and then the EMG findings were compatible with bilateral S1 
radiculopathy of undetermined etiology and duration.  The 
report reflects that a 1986 x-ray showed multiple small 
droplets of radiopaque myelographic contrast material in the 
thoracolumbar and lumbosacral spine subarachnoid space; mild 
levoscoliosis of the lumbosacral spine was present; and query 
bilateral laminectomy at L4-5 level.  The veteran reported 
that he was in the wheelchair 99 percent of the time.  He 
could do transfers and could take a few steps.  With a 
walker, he could go about 20 yards, but then he would get 
sudden shooting pains in his left leg and lose 
control/support of the left leg and fall.  He had constant 
pain in both legs, left worse than the right.  The pain was a 
five or six on a scale of 10.  Flare-ups occurred almost 
daily with pain on a scale of eight to ten.  The veteran 
reported that any lifting, sitting too long, or strenuous 
activity could precipitate a flare.  

The neurology report reflects that the veteran participated 
in an active farm lifestyle.  The veteran denied any bladder 
difficulty whatsoever.  He had constipation and went to the 
bathroom once every three days.  The motor examination 
reflected that the tone in the arms was completely normal, as 
was the right leg tone.  The left leg had decreased tone.  
Strength in the arms was 5/5 throughout.  Strength in the 
legs was difficult to evaluate, as there appeared to be some 
unusual posturing.  For instance, when asked to lift the 
knee, he rotated over onto the left hip and lifted the right 
hip.  The effort to make the movement appeared to be 
incomplete.  The examiner rated the strength at four to four 
minus diffusely in both legs.  The veteran had atrophy of the 
left leg that was diffuse, and included the left thigh and 
left calf.  The atrophy was apparent to visual inspection.  
Pin, light touch, vibration, position, and temperature 
sensation all appeared to be intact.  He had dysesthetic 
sensation over the sole of the foot in the left leg.  He 
reported that touching or stroking the foot in that area 
caused a shooting pain up the posterior part of the leg and 
into the back.  Wearing shoes helped him because any touching 
of the soles of his feet precipitated pain.  The reflexes 
were 2+ in the arms, 1+ in the legs, and both toes were 
downgoing.  He transferred from the table to the chair and 
used primarily his arms to do so.  When putting his clothes 
off and on he lifted his legs with his arms.  When the 
examiner inadvertently ran into his leg inadvertently during 
the examination the veteran winced and made a noise as if in 
pain.  Straight leg raising was positive on the left to about 
25 degrees and on the right at 40 degrees.  He reported pain 
beginning in the foot and shooting up into the back.  With 
flexion at the hip, there was no reported pain.  He had 
palpable tenderness of the muscles that extended up to the 
lower part of the rib cage that was more pronounced on the 
right than the left and was characterized by flinching.  The 
neurology examination concluded with a diagnosis of lumbar 
back strain.  

The summary of the neurologic examination reflects that the 
remote x-rays and reports, as well as EMG findings, were 
consistent with some nerve root irritation, specifically, S1 
root irritation.  A more recent EMG was negative, except for 
equivocal findings.  On previous x-rays, there were findings 
consistent with arachnoiditis.  The examiner noted that he 
could not locate the original record in the chart to describe 
this.  Apparently, it extended up into the thoracic region.  
The most striking finding on examination was atrophy of the 
entire left leg.  He had disuse findings in both legs, but he 
would not expect that to be asymmetrical.  His tone was 
normal in the right leg, whereas it was not in the left leg.  
Given the extensive evaluation with myelograms and CT scans, 
there had not been significant enough abnormality to account 
for these findings nor for his degree of dysfunction, except 
for the possibility of arachnoiditis.  It was indicated that 
arachnoiditis causes severe pain and could cause progressive 
nerve root irritation with subsequent atrophy or weakness.  
Certainly, on examination, the weakness appeared to be of 
lesser degree than was evident on the physical examination.  
In other words, there was significant embellishment or 
difficulty with effort due to pain present on the 
examination.  The veteran did not evidence extreme pain 
behavior, although he winced, flinched, or made guttural 
noises when he appeared to be in pain.  There was no 
exaggerated pain or great drawing of attention to these 
problems.  In fact, the veteran appeared to be trying to 
cooperate and cope with the pain.  The most significant 
embellishment was not in the pain behavior, but in the degree 
of weakness present in both legs.  The neurologist added that 
when embellishment was present, it was difficult to be 
certain as to the quantification of weakness, but the atrophy 
in the veteran's left leg would indicate that there was an 
ongoing problem in this area.  

The report of the VA psychiatric evaluation dated in October 
1996 reflects, inter alia, a diagnosis of somatoform pain 
disorder.  The summary reflects that the back condition was 
diagnosed previously as a conversion disorder.  The veteran 
complained of pain and had difficulty staying asleep because 
of pain.  The veteran's global assessment of functioning was 
considered to be 60 for mild to moderate symptom interference 
in social and occupational functioning.  The veteran was not 
in any psychiatric treatment at that time and dismissed 
treatment as inappropriate.  

The veteran was seen by J.E.K., M.D. in a pain clinic in May 
1998.  It was reported that the veteran had experienced 
progressive loss of function in both lower extremities and 
obstipation since the surgical procedure on his back in the 
1980's.  He had hard stools and probably suffered from some 
chronic form of impaction.  He had no trouble with bladder 
control.  An examination disclosed that the veteran had 
markedly atrophic and vasospastic bilateral lower extremities 
which displayed hyperreactive deep tendon reflexes.  There 
were markedly positive signs of meningeal irritation on 
raising both lower extremities while in a sitting position 
that caused pain referable to the area of the lumbar spine 
incision and above.  The examiner opined that the most likely 
diagnosis would be a chronic and progressive form of 
arachnoiditis probably related to an idiosyncratic pantopaque 
or metrizamide injection.  Other etiologies needed to be 
ruled out.  

The veteran was afforded magnetic resonance imaging of the 
thoracic and lumbar spine in May 1998.  The impressions were 
that there were posterior surgical changes in the L5-S1 
region, and that there was no herniation.  The nerves did not 
appear to be adhesed to the surface of the back.  The 
radiologist did not favor arachnoiditis.  An addendum to this 
report, prepared by another physician, noted that the nerve 
roots were situated along the dorsal surface of the thecal 
sac at the level of the L4-5 interspace.  He believed, 
therefore, that there was focal arachnoiditis with adhesions 
between the nerve roots and the thecal sac and possibly each 
other at this one, focal level.  The examination was 
otherwise unremarkable.  He concluded that there was probably 
arachnoiditis and that the affected level was at L4-5.  

An August 1998 statement from a physician reflects that the 
veteran had been diagnosed with arachnoiditis, a chronic, 
painful, debilitating, progressive, and irreversible 
condition which had so far cost the veteran the use of his 
legs.  
The physician noted that the disability was likely to 
increase in the future.  

On the authorized VA neurology examination in November 1998, 
the veteran complained of weakness in his legs and related 
that any movement of his lower extremities caused sharp pains 
in his feet.  He reported numbness in his lower extremities 
bilaterally, but worse on the left than on the right, which 
involved the entirety of the lower extremities.  He was 
constipated the majority of the time.  He denied having 
bladder dysfunction.  Objective findings revealed that the 
neurovascular and peripheral vascular examinations were 
normal.  The skull and spine examination was limited because 
of pain with any movement of the neck or lumbar spine.  The 
motor examination revealed that he had quite a bit of 
giveaway weakness in the lower extremities apparently because 
of severe pain.  There appeared to be true weakness also, but 
it was difficult to quantify because of the significant pain 
experienced during the motor examination.  Knee and ankle 
jerks were absent and the toes were downgoing bilaterally.  
The sensory examination was notable for loss of pinprick and 
light touch in a stocking distribution up to the knees.  The 
impression/diagnosis reflects that the veteran certainly fit 
the criteria for arachnoiditis.  The examiner noted that 
arachnoiditis certainly could explain the veteran's 
symptomatology in the lower extremities.  The physician 
reported that although the veteran's problems were most 
likely on the basis of arachnoiditis, he could not totally 
rule out the possibility that there was also a peripheral 
neuropathy of some type.  There was no evidence that there 
was any upper neuron problem.  

The December 1998 VA authorized orthopedic examination 
reflects, inter alia, that the veteran reported bowel and 
bladder incontinence, weakness in his legs and some weakness 
in the upper extremities.  He stated that he was not able to 
walk.  The examiner noted that the veteran had indicated that 
he had been unable to walk since 1985 and that he was, for 
the most part, wheelchair bound.  There was documentation of 
a history of poor effort given on some examinations and a lot 
of it was due to some psychiatric problems.  An examination 
revealed that the veteran had some difficulty getting up on 
the examination table.  He had diffuse numbness in the area 
of the left leg, more so than on the right.  He had diffuse 
weakness in all muscle groups, 4/5, more so on the left than 
the right, and a slight increase in strength in the right as 
compared to the left.  He had significant calf atrophy, 
mottling of the skin distally, and evidence of disuse.  He 
had significant antalgic complaints with motion of the lower 
extremities causing significant pain and, for the most part, 
the examiner felt the veteran gave somewhat of a poor effort 
for the examination.  Deep tendon reflexes were absent, both 
at the Achilles and patellar tendons.  The straight leg raise 
at about 45 degrees was positive bilaterally and had caused 
significant pain.  Palpation of the back caused some mild 
soreness.  The assessment was status post service-connected 
back injury with history of arachnoiditis with essentially a 
clinical paraplegia, currently wheelchair bound.  The 
examiner opined that the veteran had objective evidence of 
arachnoiditis given the significant atrophy of the calves, 
and the mottling of his skin, even though the veteran's 
effort for the examination was somewhat poor.  

At a hearing at the RO in March 1999, Dr. K. testified that 
he was a board-certified anesthesiologist who had a sub-
specialty in pain management, and that he had been employed 
by the VA to provide anesthesia and pain services.  He stated 
there was nothing that could be done for the veteran's pain 
and that he was being treated symptomatically.  He testified 
that the veteran was functioning quite well and that he was 
confined to a wheelchair.  He added that the veteran was not 
disabled by pain, but by the inability to move his legs.  Dr. 
K. testified that the history provided by the veteran was 
most consistent with the nerves being damaged because of a 
substance that was applied to the veteran.  He added that the 
reason the veteran was in a wheelchair was most likely owing 
to the diagnosis of arachnoiditis.  He noted that the 
dysfunctional legs and wheelchair use most likely are owing 
to loss of strength or weakness and numbness due to severe 
neurological dysfunction.  The veteran testified during the 
hearing in March 1999 that his daily activity was marked by 
periods of frequent rest.  His mobility was limited to 
transferring from the chair to the couch.  The veteran 
testified that there was no possibility of him walking 
without assistance.  

The report of the August 2000 VA examination reflects that 
the veteran medicated daily with muscle relaxants and NSAIDS 
to help alleviate the muscle spasm.  He remained wheelchair 
bound with no use of his lower extremities.  He continued to 
experience daily back pain to varying degrees.  The pain 
worsened with prolonged sitting, repeated transfers from his 
wheelchair, and the prolonged use of the manual wheelchair.  
The objective findings reflect, inter alia, spasm in the 
paraspinal muscles with tenderness throughout the lumbosacral 
spine and increased pain with straight leg raising.  The 
veteran was unable to stand, which made range of motion 
impossible to measure.  He had no reflexes in the lower 
extremities, no sensation with the exception of a strip along 
the lateral right thigh, and no muscular control of his lower 
extremities.  The assessment reflects spondylolisthesis and 
status post arachnoiditis with complete functional loss of 
the lower extremities.  The examiner noted that the claims 
file was reviewed.  The August 2000 lumbar spine x-ray 
reflects residual pantopaque in the upper spinal canal 
without infiltrates or compression deformities.  There were 
no subluxations.  There was a question in the history of 
possible spondylolisthesis; there were no spondylolisthesis 
patterns.  


Analysis

Since the disability rating is a combination of the 
subjective and clinical findings based on examination, see 38 
C.F.R. §§ 4.2, 4.6 (2000), the Board acknowledges that the 
clinical findings since January 1996 indicate that the 
symptomatology associated with the status post lumbosacral 
strain with spondylolisthesis at L5-S1 and arachnoiditis have 
increased in severity.  See 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, DC 5293-5292.  Despite the grant of 
service connection for the loss of use of both feet in August 
2000, the Board stresses that the symptomatology associated 
with the back disability extends beyond the use of his feet 
to warrant a disability rating in excess of 40 percent under 
DC 5293.  In that regard, symptomatology under DC 5293 
includes limitation of motion and consideration must be given 
to the extent of any additional disability under 38 C.F.R. §§ 
4.40 and 4.45; VAOPGCPREC 36-97; DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

Notwithstanding the fact that not one VA or private physician 
characterized the symptoms associated with the intervertebral 
disc syndrome as pronounced, the status post lumbosacral 
strain with spondylolisthesis at L5-S1 and arachnoiditis has 
been manifest by subjective complaints of constant pain 
characterized as severe and almost daily flare-ups with pain 
of 8-10 on a scale of 10.  Objectively, the back disability 
has been manifest by progressive clinical paraplegia of the 
lower extremities; nerve root irritation - radiating pain 
into the back, buttocks, and legs; positive straight leg 
raises bilaterally; absent knee and ankle jerk; a limited 
ability to stand; diffuse numbness in the left leg more than 
the right; significant atrophy of the calves; painful and 
limited movement of the neck and lumbar spine; constant back 
pain aggravated on increased activity and use; a mild bulge 
at L5-S1 disc space; arachnoiditis at the L4-5 level; 
progressive loss of sensation to pinprick, vibration, and 
light touch; the daily use of muscle relaxants, NSAIDS, and 
amitriptyline; paraspinal muscle spasms and tenderness of the 
back to palpation; and mottling of the skin.  

Although clinical references have been made regarding the 
degree of weakness and the extent of the effort expended by 
the veteran on examinations, the overwhelming majority of the 
evidence submitted on appeal appears to implicate 
arachnoiditis as the source of the veteran's current lumbar 
spine symptoms.  Simply, the specialty examinations report 
multiple indicators of a progressive and debilitating 
disorder manifested by severe pain, nerve root irritation, 
atrophy, and weakness diagnosed as arachnoiditis.  

On balance, the veteran's disability picture more nearly 
approximates the 60 percent rate for pronounced symptoms of 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc (for example, bowel and bladder dysfunction and mottling 
of the skin) with little intermittent relief.  See 38 C.F.R. 
§ 4.7.  In concluding that the 60 percent rate is warranted 
for the entire period of the veteran's appeal, the Board 
stresses that the additional functional disability 
attributable to the status post lumbosacral strain with 
spondylolisthesis at L5-S1 and arachnoiditis at L4-5 affects 
the veteran's ability to perform activities of daily living 
that involve twisting and turning motions of the lumbar spine 
and that most activity resulted in increased pain.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board 
resolves all reasonable doubt in favor of the veteran to 
award a 60 percent rating evaluation for status post 
lumbosacral strain with spondylolisthesis at L5-S1 and 
arachnoiditis at L4-5.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
4.3, 4.71a, DC 5293 (2000).  The Board observes that this is 
the maximum allowable benefit under DC 5293.  As the medical 
evidence of record is not clinically characteristic of 
residuals of a fractured vertebrae with cord involvement, 
bedridden, requiring long leg braces, or ankylosis of the 
spine in an unfavorable angle with marked deformity, a 100 
percent disability rating is not warranted.  See 38 C.F.R. § 
4.71a, DCs 5285, 5286.  Based on the above analysis, the 
Board determines that the veteran is most appropriately 
evaluated at the 60 percent rate under DC 5293 for residuals 
of the status post lumbosacral strain with spondylolisthesis 
at L5-S1 and arachnoiditis at L4-5.  

Next, the Board addresses whether a separate rating is 
warranted for the arachnoiditis at L4-5.  In Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), the Court held that it 
was possible for a veteran to have separate and distinct 
manifestations from the same injury permitting two different 
disability ratings.  Simply, except as otherwise provided in 
the rating schedule, all disabilities, including those 
arising from a single disease entity, are to be rated 
separately.  See 38 C.F.R. § 4.25(b) (2000).  The critical 
element in awarding a separate rating is that the 
symptomatology attributed to the status post lumbosacral 
strain with spondylolisthesis at L5-S1 and arachnoiditis at 
L4-5 must be separate and distinct.  Simply, both 
disabilities present with pain, limitation of motion of the 
lumbar spine, and radicular symptoms.  While the etiology of 
the original back disability in this case may be different, 
the current manifestations are not dissimilar.  In that 
regard, a separate rating for the arachnoiditis at L4-5 is 
not warranted.  See 38 C.F.R. § 4.14.  Thus, the current 
rating is deemed to appropriately reflect the present 
severity of the status post lumbosacral strain with 
spondylolisthesis at L5-S1 and arachnoiditis at L4-5.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  See 38 C.F.R. § 3.321(b)(1) 
(2000).  In reviewing this case, the Board also must consider 
whether additional benefits are warranted under any of the 
provisions of Parts 3 and 4.  As to the disability picture 
presented in this case, the Board cannot conclude that the 
disability picture is so unusual or exceptional, with such 
related factors as frequent hospitalization or marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  The Board acknowledges the 
veteran's contentions regarding constant pain that is 
aggravated on use or increased activity; that prolonged 
sitting caused increased pain; that activities of daily 
living are marked by frequent periods of rest; and that he is 
confined to a wheelchair.  However, these factors are not so 
exceptional as to preclude the use of the regular rating 
criteria and are contemplated by the 60 percent disability 
rating provided for status post lumbosacral strain with 
spondylolisthesis at L5-S1 and arachnoiditis at L4-5.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  Again, the Board notes that the 
veteran is in receipt of a 100 percent rating for loss of use 
of both feet and special monthly compensation.  In sum, the 
Schedule for Rating Disabilities is shown to provide a fair 
and adequate basis for rendering a decision in this case.  


ORDER

An increased rating to 60 percent for status post lumbosacral 
strain with spondylolisthesis at L5-S1 and arachnoiditis for 
the period prior to November 27, 1998 is granted, subject to 
the laws governing the payment of monetary awards.

A rating in excess of 60 percent for status post lumbosacral 
strain with spondylolisthesis at L5-S1 and arachnoiditis for 
the period from November 27, 1998 through May 31, 2000 is 
denied.

An increased rating to 60 percent for status post lumbosacral 
strain with spondylolisthesis at L5-S1 and arachnoiditis, 
effective June 1, 2000 is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.

Entitlement to a separate rating for arachnoiditis at L4-5 is 
denied.  



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals
	Board of Veterans' Appeals

 



